J-A25003-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.M.                                         :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                             Appellant           :
                                                 :
                                                 :
                    v.                           :
                                                 :
                                                 :
    R.M.M.                                       :   No. 458 WDA 2021


                     Appeal from the Order Entered March 22, 2021,
                   in the Court of Common Pleas of Allegheny County,
                        Family Court at No(s): FD 16-004092-008.


BEFORE:         KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                          FILED: FEBRUARY 24, 2022

           Appellant J.M. (Father) appeals the order of the Allegheny County Court

of Common Pleas, which awarded R.M.M. (Mother) primary physical custody

and sole legal custody of their three Children: 11-year-old daughter N.M.; and

8-year-old twins, daughter E.M. and son B.M. The trial court reduced Father’s

physical custody after determining the Children needed more structure during

the school year.             Mother’s sole legal custody award is limited to narrow

decision-making powers regarding the Children’s mental health, after the

court found that Father’s refusal to acknowledge N.M.’s needs had caused her

to be without necessary treatment.              On appeal, Father challenges these

substantive custody awards on multiple grounds: that the court’s decision was

based on improper gender preferences; that the decision was predicated upon

____________________________________________
*   Retired Senior Judge assigned to the Superior Court.
J-A25003-21



improper judicial notice; and that the court infringed on Father’s First

Amendment right to free exercise. After careful review, we affirm.

        The record discloses the following relevant factual and procedural

history.      The parties initially lived in Washington state prior to moving to

Pittsburgh, Pennsylvania in 2011.              The parties separated in 2016, and the

marital home was sold. Mother and the Children moved to a new home in the

same school district, while Father moved to a neighboring suburb. That same

year, the parties entered into a custody consent order, which provided Father

with shared legal custody and substantial partial physical custody –

approximately 6 out of every 14 overnights.

        However, litigation became frequent and increasingly acrimonious. In

May 2018, the court issued an order forbidding Father from speaking with the

Children about potential changes in the custody schedule. In November 2019,

Father filed for shared custody, and Mother counterclaimed for primary

custody and sole legal custody. In January 2021, Mother filed for contempt

of the May 2018 order, and the contempt hearing was consolidated with the

instant custody trial.1

        The trial court’s consolidated hearing spanned three dates: February 8,

February 9, and February 24, 2021. A major focus of the custody dispute was

the Children’s mental health, and the parents’ abilities to respond to the same.

The court heard from both parties, personnel from the Children’s school

____________________________________________
1The court ultimately held Father in contempt of the May 2018 order. Father’s
appeal of that order is separately listed before this panel.


                                               -2-
J-A25003-21



district, as well as Dr. Jan Marlan, who conducted psychological evaluations.

Dr. Marlan recommended the court award shared physical and legal custody,

cautioning that a sole legal custody award would only increase the conflict

between the parties. The court disagreed. After extensive testimony, the

court determined inter alia that Mother was more likely to attend to the

Children’s mental health needs, and that the parties’ inability to communicate

and reach consensuses demonstrated the need for a sole decisionmaker – i.e.,

a sole legal custodian. See Order of Court, 3/22/21. The court awarded sole

legal custody for this limited purpose. In all other aspects, the parties shared

legal custody.

      The court also determined the Children needed more focus and stability

during the school week, and it reduced Father’s partial physical custody.

Instead of Father exercising 6 out of 14 overnights, Father’s schedule was

reduced to alternating weekends with a weekly Thursday overnight. However,

the court awarded shared custody during the summer, on a week-on-week-

off basis. Id.

      The court also denied the parties’ respective claims for sole legal custody

regarding the Children’s religious upbringing. In this respect, the trial court

allowed the parents to direct the Children’s religious upbringing as they saw

fit during their respective custody time; however, the order provided that

Father “must continue to cooperate with the Children’s participation in the

Jewish Faith[.]” Id. at ¶1.9(a).




                                      -3-
J-A25003-21



        Father filed this timely appeal. He presents six issues for our review,

which we re-order for ease of disposition:

             1. Whether the trial court erred and/or abused its discretion
                by making a custody determination where a party
                received preference based upon gender in violation of 23
                Pa.C.S.A. § 5328(b)?

             2. Whether the trial court erred and/or abused its discretion
                by making a custody determination that is not supported
                by the record and/or is based upon inappropriate judicial
                notice?

             3. Whether the trial court committed an error of law and/or
                abused its discretion by making a custody determination
                that relies at least in part on inappropriate judicial notice
                and/or information outside the record with regard to
                Attention Deficit Disorder / Attention Deficit Disorder with
                Hyperactivity?

             4. Whether the trial court erred and/or abused its discretion
                by entering an order that awarded Mother sole legal
                custody regarding the psychiatric treatment contrary to
                the best interest of the Children as set forth in 23
                Pa.C.S.A. § 5328(a)?

             5. Whether the trial court erred and/or abused its discretion
                by entering an order that reduced Father’s physical
                custody contrary to the best interest of the Children as
                set forth in 23 Pa.C.S.A. § 5328(a)?

             6. Whether the trial court committed an error of law and/or
                abused its discretion by failing to explicitly rule on the
                request for legal custody regarding the religion of the
                children and/or restricting Father’s ability to freely
                exercise his religion in violation of the First Amendment
                of the United States?

Father’s Brief at 21-22 (capitalization adjusted).2

____________________________________________
2 Father included a seventh issue in his concise statement of matters
complained of on appeal, but he has chosen to forgo that issue on appeal.


                                               -4-
J-A25003-21



      We begin our analysis by acknowledging the pertinent scope and

standard of review:

         In reviewing a custody order, our scope is of the broadest
         type and our standard is abuse of discretion. We must
         accept findings of the trial court that are supported by
         competent evidence of record, as our role does not include
         making independent factual determinations. In addition,
         with regard to issues of credibility and weight of the
         evidence, we must defer to the presiding trial judge who
         viewed and assessed the witnesses first-hand. However, we
         are not bound by the trial court's deductions or inferences
         from its factual findings. Ultimately, the test is whether the
         trial court's conclusions are unreasonable as shown by the
         evidence of record. We may reject the conclusions of the
         trial court only if they involve an error of law, or are
         unreasonable in light of the sustainable findings of the trial
         court.

S.T. v. R.W., 192 A.3d 1155, 1160 (Pa. Super. 2018) (citation omitted).

      Insofar as Father presents a question of law, however, we note that our

scope and standard of review changes.       As with all questions of law, the

appellate standard of review is de novo and the appellate scope of review is

plenary. E.C.S. v. M.C.S., 256 A.3d 449, 454 (Pa. Super 2021) (citations

omitted).

      On multiple occasions, both the Supreme Court of Pennsylvania and the

Supreme Court of the United States have acknowledged that parents enjoy a

fundamental constitutional right to raise their children as they deem fit. See,

e.g., Interest of S.K.L.R., 256 A.3d 1108, 1126 (Pa. 2021); see also D.P.

v. G.J.P., 146 A.3d 204 (Pa. 2016); and see Troxel v. Granville, 530 U.S.

57 (2000) (recognizing the existence of a constitutionally protected right of




                                     -5-
J-A25003-21



parents to make decisions concerning the care, custody, and control of their

children) (citing U.S.C.A. Const. Amend. 14).

      In Pennsylvania, custody disputes are governed by the Child Custody

Act, 23 Pa.C.S.A. §§ 5321-5340. In ordering any form of custody, the court

shall determine the best interest of the child by considering the sixteen

enumerated factors set forth in Section 5328(a). When – as was the case

here – a party seeks to modify the type of custody award, the court must still

conduct a Section 5328(a) analysis. See A.V. v. S.T., 87 A.3d 818, 824 n.4

(Pa. Super. 2014) (emphasis added); see also 23 Pa.C.S.A. § 5338

(“Modification of existing order.”); and see 23 Pa.C.S.A. § 5323(a) (“Award

of custody.”); cf. M.O. v. J.T.R., 85 A.3d 1058, 1063 (Pa. Super. 2014)

(holding that a comprehensive Section 5328(a) analysis is not always

necessary when a party merely seeks modification of “a discrete custody-

related issue.”).

      It is generally “within the trial court’s purview as the finder of fact to

determine which factors are most salient and critical in each particular case.”

M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa. Super. 2013). However, we note

that Section 5328(a) obligates the court to give weighted consideration to

those factors affecting the safety of the child.   Moreover, Section 5328(b)

provides: “In making a determination under [the custody factor analysis], no

party shall receive preference based upon gender in any award granted under

this chapter.” 23 Pa.C.S.A. § 5328(b). After reaching a decision, the trial

court must delineate its reasons for the award on the record in open court, or


                                     -6-
J-A25003-21



in a written opinion or order near the time of the decision to allow a party to

take an effective appeal. See 23 Pa.C.S.A. § 5323(d); see also M.O., 85 A.3d

at 1064 n.5 (citations omitted).

      With these principles in mind, we turn to Father’s first appellate issue.

Father alleges the trial court violated the Child Custody Act’s prohibition on

gender preferences, because its decision was predicated upon the belief that

women are better suited to respond to a child’s mental health. See Father’s

Brief at 27. To explain, the court awarded Mother sole legal custody after it

concluded that Father was not adequately responding to the Children’s needs

– specifically, N.M.’s need to be treated for Attention Deficit Hyperactivity

Disorder (ADHD). The court reasoned in its Pa.R.A.P. 1925(a) opinion:

         I found the majority of the problems moving forward with
         treatment for N.M. originated with Father, and his inability
         or refusal to face the facts about his daughter’s condition.
         Accordingly, since only one party could have legal custody
         over this discrete issue, I chose the parent who was more
         willing to listen to professionals and follow their advice.

Trial Court Opinion (T.C.O.), 6/2/21, at 11

      Father claims the court’s findings were based on gender preferences.

To support his argument, Father cites four separate excerpts from the hearing

transcript, during which the court spoke in generalities about men and fathers,

and the fear of stigmas involving mental health treatment. See generally

Father’s Brief at 27-31.




                                     -7-
J-A25003-21



      The first excerpt comes from the direct examination of Dr. Marlan, who

conducted the psychological custody evaluation. The court asked the witness

why Father resisted the idea of having N.M. seen by a child psychiatrist.

         Dr. Marlan:    I think he’s worried about seeing          his
                        daughter seen as having – as crazy.

         The court:     I had the conversation with [Father] also
                        regarding the fact that in 15 years of doing
                        this I’ve never had a woman take that
                        position with this issue, never. It’s always
                        a man, it’s always the dad. I actually
                        consulted       psychiatrists   about      this
                        phenomena and it just isn’t true. I had that
                        conversation, and in spite of that it still did
                        not occur, still has not occurred.

         Dr. Marlan:    What do you mean? What hasn’t occurred?

         The court:     [N.M.] has not seen a psychiatrist.

         Dr. Marlan:    Oh, I see.

         The court:     Some people think it is less important than
                        others, but she has significant difficulties
                        with friends.

         Dr. Marlan:    I hope somebody would ask him exactly why
                        he wants her medicated by a pediatrician
                        versus – not medicated by, but the
                        pediatrician to handle the medication.

         The court:     I think it is a negative answer. He doesn’t
                        want her to go to a psychiatrist. In any
                        event, the child is now eleven. It is over two
                        years. She’s now into puberty and has been
                        suffering with these problems untreated for
                        years and years.

         Dr. Marlan:    Well, I do understand that some parents
                        have objections to medicating their kids.



                                     -8-
J-A25003-21



        The court:     So do I.

        Dr. Marlan:    I have seen that many times. You know,
                       there is a position on that that’s worth
                       looking at, but in this particular case it seems
                       so clear to know that it would help this kid,
                       and she has to be on the right medication at
                       the right level, and the one best able to do
                       that is the child psychiatrist. And if it is
                       [Father], [Father], let your kid see a child
                       psychiatrist.

        The court:     Well, we had that conversation three years
                       ago. That is why I’m concerned about your
                       recommendation of shared legal [custody].
                       [The parents] have been fired by five
                       psychiatrists who refused to treat the child
                       because [the parents] couldn’t agree.

N.T., 2/8/21 (Day 1), 45-47 (emphasis added).

     Later in the trial, the court again spoke in generalities about gender.

Father’s parenting abilities had been questioned after Mother submitted

pictures of the Children’s unkempt hair:

        Father:        I’m doing the       best   I   can   under   the
                       circumstances.

        The court:     Would you agree that your best is not doing
                       a good job right now?

        Father:        I’m hoping things will get better when this
                       trial is over, because I think a lot of things
                       have been in preparation for this trial.

        The court:     Well, I would agree with your that - - let me
                       ask you this question. Did mom and you ever
                       have a conversation, like an e-mail – you
                       don’t talk on the phone – like an e-mail
                       regarding the children’s hair?




                                    -9-
J-A25003-21


         Father:        I don’t think she ever told me about it.

         The court:     I would agree with you certain things like
                        that mom may have been (indicating), taking
                        pictures of her hair so she could slam dunk it
                        with you at trial. I agree with you on that.
                        Maybe she will change my mind on direct
                        [examination]. I found that not to be in the
                        best interest of the children and kind of
                        horrifying and humiliating. I would have
                        come to you – I would have found a way to
                        build, earn, and maintain enough trust in you
                        in order to protect my child from a guy’s
                        rendition of what’s okay with girls. I know
                        that you didn’t know that because you
                        were never a teenage girl. I know that
                        because I was a teenage girl. I also
                        know that sometimes I have to tell men
                        that they don’t know things that ladies
                        know. That is partly because [you] haven’t
                        built, earned, maintained any trust with her,
                        or vice versa.

N.T. 2/9/21 (“Day 2”), 469-70 (emphasis added).

      As Father’s case-in-chief wound down, the trial court provided its

preliminary assessment.    In a self-described “speech,” the court explained

how the level of conflict between the parents – and their desire to be right, or

to win an argument – was detrimental to the Children. The court offered an

example of conflict avoidance from the trial judge’s own life, a time when she

needlessly took issue with how one is supposed to put dirty dishes in the sink.

The moral of the story was how partners must often decide whether to be

happy or whether to be right; that perhaps it is more important to be “fun to

live with,” than to be the winner of petty arguments. Id. at 471-72. The




                                     - 10 -
J-A25003-21



court then circled back to the hair issue and Father’s alleged resistance to

N.M.’s ADHD diagnosis:

        The court:       The fact you didn’t know about the hair is a
                         typical guy kind of thing. What is worse
                         is the fact that [Mother] didn’t talk to you
                         about it is a horrible thing. It is horrible. I
                         don’t know why it didn’t happen. I hope she
                         addresses it [during her case-in-chief].

                         If you were a babysitter, I wouldn’t have
                         allowed you to let my daughter’s hair go like
                         that. But [Mother] is like, you did that and
                         took pictures. I’m sure she will talk to me
                         about why she didn’t talk to you about it.
                         Maybe she did talk to you about it. I don’t
                         know.

                         I’m trying to explain to you what is so much
                         wronger with this case than my other cases.
                         It’s not the facts. It’s not the ADHD. Half of
                         my cases have ADHD. Almost 75 percent
                         of those cases have a dad who refuses
                         to admit that their child has anything
                         wrong with them, or thinks that they are
                         trying to label the child, and then I have
                         to go through this whole nonsense and
                         take legal custody away and all this
                         stuff.

                         Never once have I had a female, a mom,
                         refuse to go to a psychologist or
                         medicate a child, not once in 15 years.
                         So think about that, how much fun are you
                         to live with? As long as you’re no fun to live
                         with, you’re going to lose with your kids
                         because you’re not going to be able to make
                         any progress.

                         All right, re-cross [examination].

N.T. (Day 2), at 475-76. (emphasis added).



                                     - 11 -
J-A25003-21



     Finally, Father cites the portion of the transcript when the trial court

delineated its findings in open court, pursuant to Section 5323(d). The court

addressed Factors 9 and 10 together. Section 5328(a)(9) inquires: “Which

party is more likely to maintain a loving, stable, consistent and nurturing

relationship with the child adequate for the child’s emotional needs.” 23

Pa.C.S.A. § 5328(a)(9). Section 5328(a)(10) inquires: “Which party is more

likely to attend to the daily physical, emotional, developmental, educational

and special needs of the child.” 23 Pa.C.S.A. § 5328(a)(10).

     The court began the delineation of its findings under these Subsections

by opining that Father’s parenting style was wrong for these Children:

           The court: [Father’s] not wrong because he doesn’t love
                      the Children. I believe he does love the
                      Children. But he’s wrong because he has a
                      narrative that he is running around inside of
                      that doesn’t even look at the facts. One of
                      the evidences of that is refusing to have
                      [N.M.] tested for an IEP [(Individualized
                      Education Program)], like that would be a
                      harm for her. And that’s typical of men in
                      my cases.

                       In all of the cases I’ve had, I’ve never
                       had a woman say that their child should
                       not have an IEP or does not have ADD.
                       Maybe it’s a social thing, that men are
                       raised to believe certain things, I don’t
                       know.

See N.T., 3/12/21 (“Findings of Fact.”), at 15 (emphasis added).




                                   - 12 -
J-A25003-21



        The court ultimately found that Factors 9 and 10 favored Mother,

because she was the parent more likely to follow the advice of medical and

mental health professionals. Id. at 16.

        On appeal, Father claims these passages evince the court’s gender

preference, in direct violation of Section 5328(b). For support, Father cites

our Supreme Court’s decision in Com. ex rel Spriggs v. Carson, 368 A.2d

635 (Pa. 1977), which questioned the legitimacy of the “tender years

doctrine”3 as being predicated upon the traditional or stereotypic roles of men

and women in a marital union. Father also cites the United States Supreme

Court’s momentous decision in Weinberger v. Wisenfeld, 420 U.S. 636, 652

(1975), which noted that “a father, no less than a mother, has a

constitutionally protected right to the companionship, care, custody, and

management of the children he has sired and raised, which undeniably

warrants        deference         and,         absent   a    powerful   countervailing   interest,

protection.” (Internal quotations and citation omitted).

        In response, Mother argues the trial court’s comments were obiter

dictum – that is, they were merely passing remarks. See Mother’s Brief at 9.

Alternatively, Mother argues that the court’s error was harmless. Id. Father

replied that the court’s comments could not be construed as obiter dictum, as

they spoke directly to the custody matter at issue, nor could the error be

construed as harmless. See Father’s Reply Brief at 7-9.
____________________________________________
3 The tender years doctrine was the now-disfavored theory that children
should reside with their mother – or “the residential parent” (read: the stay-
at-home mother).


                                                    - 13 -
J-A25003-21



     In its Rule 1925(a) opinion the court explained what it meant by its

statements:

        In this particular case, Father was intractable for over two
        years in his refusal to medicate his daughter for her ADHD.
        Father first would not consent to the professionals who
        recommended that she be evaluated for ADHD, then he
        would not accept the diagnoses, and later, once he belatedly
        accepted the diagnoses, he would not consent to the
        medication repeatedly recommended. I pointed out that to
        Father that, in my years of experience on the bench, it tends
        to be fathers who refuse or are unable to acknowledge that
        their children require medication for a psychological
        condition, whereas mothers are willing to accept the
        recommendations of professionals and teachers.

        Though that has been my actual experience, that
        experience is not what I depended on in reaching my
        decision in this case. I mentioned this experience during
        trial merely as an attempt to educate Father that he was,
        despite his training and education, not unique. I hoped to,
        perhaps, get him to examine his motivations and realize that
        his reluctance to medicate his daughter was misguided, was
        not in her best interests and had, in fact, caused a delay in
        treatment which was harmful to her.

        My references to the behavior of other fathers who have
        appeared before me did not demonstrate any actual gender
        bias. Nor did I base my award of custody on a preference
        for Mother because of her gender. I preferred Mother as a
        primary custodian and sole legal custodian in some areas
        because her actions demonstrated that she put the needs of
        her Children first and, moreover, she is willing to follow the
        recommendation of the professionals with regard to the
        treatment of her Children.

T.C.O. at 12-13 (emphasis added).

     After review, we conclude that the court’s remarks do not evince a

gender preference under Section 5328(b).           Perhaps the trial court’s

aspersions, though cast in the context of the court’s previous cases, did more


                                    - 14 -
J-A25003-21



harm than good. But these remarks alone do not merit reversal. As we have

explained:

           The appearance of bias or prejudice can be as damaging to
           public confidence in the administration of justice as the
           actual presence of bias or prejudice. However, simply
           because a judge rules against a party does not establish bias
           on the part of the judge against that party. Along the same
           lines, a judge’s remark made during a hearing in
           exasperation at a party may be characterized as
           intemperate, but that remark alone does not establish bias
           or partiality.

Lewis     v.   Lewis,   234   A.3d   706,   722   (Pa.   Super.    2020)   (quoting

Commonwealth v. McCauley, 199 A.3d 947, 950-51 (Pa. Super. 2018)

(further citation omitted)). See also Interest of D.J.B., 230 A.3d 379, 386

(Pa. Super. 2020) (holding that a judge’s remark contextualizing the juvenile’s

delinquent act within the Me Too Movement did not establish bias or

partiality).

       The question we must decide is simply whether the trial court abused

its discretion in awarding custody to Mother. In practice, discretion is abused

when the course pursued represents not merely an error of judgment, but

where the record shows that the action is a result of partiality, prejudice, bias

or ill-will.   Lewis, 199 A.3d at 722 (citations omitted).        At most, the trial

court’s commentary could be viewed as an error of judgment. But even then,

neither an error of judgment nor a remark made in exasperation constitutes

an abuse of discretion when the record supports the court’s decision.

       Here, the court heard testimony that N.M. was in need of treatment,

that N.M. had gone without treatment because Father refused to give his


                                      - 15 -
J-A25003-21



consent, and that Father’s resistance to N.M.’s treatment was due to his

concern that the Child would be viewed as “crazy.” In other words, the court’s

remarks did not come out of the ether. Moreover, the court stated that it

shared parents’ hesitancy to medicate their children.        Although the court

mentioned to Father that he would not be the first man to voice skepticism

about their children’s special needs, the court’s ultimate decision was not the

result of a gender preference. Rather, the award was properly based on the

application of the Section 5328(a) factor analysis, and the court’s individual

factor determinations were, in turn, supported by competent evidence and

legitimate credibility findings. Father’s first issue is without merit.

      We turn next to Father’s second and third issues, which Father

addresses together. See Father’s Brief at 51-52. These issues also concern

remarks the court made during its on-the-record delineation of Factors 9 and

10, supra. Specifically, Father alleges that the court erred by taking judicial

notice of certain facts relating to ADHD, and then basing its custody decision

on the same.

      During the delineation of the custody factors, the court determined that

Father’s inability to acknowledge N.M.’s special needs had caused her to go

untreated for her ADHD. Although the court did not find Mother blameless, it

determined that she was best suited to meet the Child’s needs because she

was more inclined to follow professional advice.         In addressing Father’s

inability to tend to the Children’s needs, the court provided Father with an

example – namely, his resistance to having N.M. evaluated for an IEP. The


                                      - 16 -
J-A25003-21



court disapproved of Father’s resistance to the IEP evaluation, specifically

because he pushed for N.M. to be evaluated for above-average intelligence –

i.e., “gifted.”   The inference being, Father did not oppose an evaluation of

N.M., so long as the evaluation was for something with a positive connotation.

In that sense, the court likened Father’s preoccupation with the stigma

associated with an IEP with his preoccupation with the stigma associated with

psychiatric treatment. It was during this explanation that the court stated it

was taking judicial notice.

          The court:      But it [(Father’s resistance to getting the
                          Child evaluated for an IEP)] clearly didn’t
                          help the child and she’s still - - we’re just not
                          getting her help. We still do not have her
                          with a psychiatrist. And she had pretty
                          severe evidence of ADHD, but Dad, while he
                          was insisting - - he refused to do that, and
                          he wanted a gifted test.

                          And I can take judicial notice and
                          personal notice, I have a gifted child and
                          a non-gifted child, you can tell. It’s
                          really easy to tell. Other people don’t tell
                          you that. You know. And it’s very evident.
                          And of course, the child does not evidence
                          any gifted abilities. That doesn’t mean she’s
                          stupid. She’s very bright. Of course, she’s
                          bright. But now we know she’s not gifted.

                          Why do you [(Father)] even want – she
                          wasn’t anywhere near the gifted cut off. I
                          wouldn’t have had a problem with asking to
                          have her referred to as gifted. I did have a
                          problem with her not – with not saying she
                          didn’t have ADHD just based [on] things
                          people had told you.

N.T. (Findings of Fact) at 15-16 (emphasis added).


                                       - 17 -
J-A25003-21



      On appeal, Father argues the court abused its discretion by taking

judicial notice of information outside of the record. See Father’s Brief at 52.

Father contends that the court projected its own beliefs about the best

interests of a child with ADHD, instead of properly relying on the expert

testimony of Dr. Marlan. Id. Father reasons that the record does not support

the trial court’s finding that Father denied treatment for N.M.’s ADHD. He

concludes that the trial court’s “imposition of judicial notice upon the parties

played a significant part in the overall determination, as it resulted in an award

of sole legal custody to Mother for all of the children’s psychiatric treatment

and a reduction of Father’s custody time.” Id. at 54.

      Initially, we question the accuracy of Father’s depiction of what the court

judicially noticed. As far as we can tell from the record, the court’s statement

about judicial notice referred to one’s ability to tell a gifted child from a non-

gifted child. The offending statements did not pertain to ADHD, at least not

directly. The court explained that it did not have a problem with Father

thinking N.M. was “gifted” when she was not, but that his refusal to

acknowledge N.M’s special needs had caused the child to go without necessary

treatment.

      In response, Mother makes this exact argument. See Mother’s Brief at

48. Mother reasons that the difference between a gifted and non-gifted child

was not a fact the court was deciding in this case, nor was it at issue. Mother

contends that none of the court’s custody determinations was based on that

statement, and thus Father was not prejudiced. Mother concludes that the


                                      - 18 -
J-A25003-21



statement was dicta, or in the alternative, the statement was harmless error.

Id.

        We are inclined to agree with Mother’s position. Curiously, however,

the court specifically admitted in its Rule 1925(a) opinion that it took judicial

notice of the symptoms and treatment of ADHD. The court stated, in relevant

part:

          I did take judicial notice of the symptoms and
          treatment for ADHD, which is not inappropriate as
          these are, in fact, common knowledge. […] Father
          takes issue, apparently, with comments I made regarding
          my personal experiences with the condition as well as my
          familiarity with literature on the subject. Father ignores the
          fact that a reading of my order in this matter demonstrates
          that my previous knowledge regarding ADHD did not
          impact my deliberation or weighing of the custody
          factors.

          To the contrary, my decisions were based squarely on the
          often-inappropriate behavior of the parties, particularly
          Father, as they were faced with addressing N.M.’s ADHD and
          the impact that behavior has had on N.M. and their other
          Children.      I found that Father’s neglectfulness, his
          intractability, his inconsistence, and his deceitfulness made
          it appropriate for Mother, who has her own less harmful
          shortcomings, to have more custody time in the school year
          as well as sole legal custody concerning psychiatric care.

T.C.O. at 13 (capitalization adjusted) (emphasis added).

        The Pennsylvania Rules of Evidence provide the types of facts a court

may take judicial notice: “The court may judicially notice a fact that is not

subject to reasonable dispute because it: (1) is generally known within the

trial court’s territorial jurisdiction; or (2) can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.”


                                      - 19 -
J-A25003-21



Pa.R.E. 201(b)(1)-(2). “Thus, in deciding whether a trial court erred in taking

judicial notice, we must determine whether the notice was of an indisputable

fact, i.e., one which is so commonly known that it need not be supported with

evidence[.]” In Interest of D.S., 622 A.2d 954, 960 (Pa. Super. 1993).

      The symptoms and treatment for ADHD are not the sort of “indisputable

facts” “so commonly known” that they can be supported without evidence.

Indeed, the Children’s mental health and their treatment were a centerpiece

of the custody trial, as well as a focus of Dr. Marlan’s expert testimony. These

facts were the most disputed.     That the specifics of N.M.’s diagnosis and

treatment were the subject of expert testimony only further demonstrates

that these facts are not “commonly known,” regardless of whether the trial

court had personal or professional experience with the matter.

      The question now becomes how to proceed in light of the court’s error.

The harmless error doctrine is designed to advance judicial economy by

obviating the necessity for a retrial. Commonwealth v. Allshouse, 36 A.3d

163, 182 (Pa. 2012).     Under the harmless error doctrine, the question is

whether the party claiming error suffered prejudice from the mistake. See

J.C. v. K.C., 179 A.3d 1124, 1129-1130 (citing Harman ex rel. Harman v.

Borah, 756 A.2d 116, 1122 (Pa. 2000)).

      Father argues that the court’s reliance on its own understanding of

ADHD played a significant part in the overall custody determination. However,

the court explained it was the parents’ behavior and their high degree of

conflict that warranted the sole legal custody award. The court reasoned that


                                     - 20 -
J-A25003-21



Mother was the more suitable custodian between the two, because she was

more inclined to heed professional advice.     Beyond N.M.’s need for ADHD

treatment, the court determined Father’s parenting style left the Children in

need of structure and stability during the school year. Most importantly, the

court explicitly stated that its previous knowledge of ADHD did not impact its

deliberation or weighing of the custody factors. Rather, the court explained

that its basis for the award was the underlying testimony and evidence

regarding N.M.’s need for treatment, and Father’s refusal to ensure the same.

See T.C.O. at 12, 13. The record supports the court’s decision.

      Furthermore, as we noted above, the cited instance of the court’s

judicial notice was about one’s ability to distinguish gifted children from non-

gifted children. That the court mentioned this in passing demonstrates the

tangential nature of the remarks. The court’s comments about gifted children

are not much different than its aforementioned comments about gender –

imprudent perhaps, but not erroneously prejudicial. We therefore conclude

that, insofar as the court improperly acknowledged it had personal experience

regarding ADHD – or the ability to tell gifted children apart from non-gifted

children – the court’s error was harmless. Father’s second and third issues

merit no relief.

      Having disposed of those issues ancillary to the substantive custody

decision, we turn now to the crux of Father’s appeal – namely, the legal and

physical custody awards. We begin with Father’s fourth issue. He argues the

trial court erred when it awarded Mother sole legal custody to make mental


                                     - 21 -
J-A25003-21



health decisions on behalf of the Children. See Father’s Brief at 31. According

to Father, the error was the court’s misapplication of certain criteria which he

claims must be analyzed when departing from a shared custody award. The

four additional factors are:

         (1) whether both parents are fit, capable of making
         reasonable child rearing decisions, and willing and be able
         to provide love and care for their children; (2) whether both
         parents evidence a continuing desire for active involvement
         in the child's life; (3) whether the child recognizes both
         parents as a source of security and love; (4) whether a
         minimal degree of cooperation between the parents is
         possible.

See   Yates    v.   Yates,     963   A.2d     535,   542   (Pa.   Super.   2008)

(quoting Wiseman v. Wall, 718 A.2d 844 (Pa. Super. 1998) (hereinafter “the

Yates-Wiseman factors”).

      Immediately, we recognize that Father’s argument is predicated on

decisions which have been superseded by the current iteration of the Child

Custody Act. See P.J.P. v. M.M., 185 A.3d 413, 420 (Pa. Super. 2018); see

also S.T., 192 A.3d at 1170.

      In P.J.P., the appellant-father argued that the trial court erred when it

denied his petition for shared physical custody without first considering the

four Yates-Wiseman factors.          We explained that Father’s reliance on

Wiseman (and other progeny decisions applying the same four-factor rule)

was misplaced, because those cases were decided before Section 5328(a)

came into effect on January 1, 2011. We held that Section 5328(a)(1)-(16)




                                     - 22 -
J-A25003-21



now incorporates each of the four Yates-Wiseman factors. P.J.P., 185 A.3d

at 420.

        But this was not the most critical departure from Wiseman. We also

noted that Wiseman, by its terms, required the trial court “to make at least

a minimal finding that the parties were able to cooperate before awarding

shared custody.” P.J.P., 185 A.3d at 420 (citing Wiseman, 718 A.2d at 849).

We concluded that this rule contradicted the plain language of the current

iteration of the Child Custody Act. Unlike Wiseman, Section 5328(a) does

not require certain threshold findings before a court may award shared

custody. Under the current statute, courts must now consider all relevant

factors, including the “ability of the parties to cooperate,” when making an

award of any form of custody; poor cooperation would not be dispositive.

P.J.P. at 420. Simply put, the enactment of Section 5328(a) rendered the

Wiseman analysis obsolete. Id.

        In S.T. v. R.W., supra, we reaffirmed P.J.P. and applied its holding to

the legal custody analysis. The court may only consider those factors set

forth in Section 5328(a); the Yates-Wiseman factors have been assimilated.

See S.T., 192 A.3d at 1170.4


____________________________________________
4 By contrast, we held that those additional factors unique to cases involving
incarcerated parents – commonly referred to as the Etter facts – must still be
considered in such a custody analysis under Section 5328(a)(16) (any other
relevant factor). S.T. at 1166-67; see also M.G. v. L.D., 155 A.3d 1083,
1093-94 (Pa. Super. 2017) (citing Etter v. Rose, 684 A.2d 1092, 1093 (Pa.
Super. 1996) and D.R.C. v. J.A.Z., 31 A.3d 677, 678 (Pa. 2011)).



                                               - 23 -
J-A25003-21



        Instantly, Father argues the court erred by divesting him of shared legal

custody, because the record illustrated that the four Yates-Wiseman factors

favored both parties equally. See Father’s Brief at 31-25.               Thus, Father

contends that the trial court misapplied the requisite threshold determination,

as provided Wiseman. The trial court was also under the mistaken belief that

legal custody must be decided in accordance with the Yates-Wiseman

factors.5 Notably, Father does not argue the court erred for considering the

Yates-Wiseman factors; rather, he argues that the Yates-Wiseman factors

support his position.              As we stated in P.J.P., and reaffirmed in S.T., the

current iteration of the Child Custody Act does not require the court to make

a threshold determination before awarding sole or primary custody. Thus,

Father’s fourth issue merits no relief.6

        In Father’s fifth issue, the focus shifts from legal custody to physical

custody. Father argues that the “totality of the facts and evidence of record

elicited at trial supported an award of shared physical custody[.]” See Father’s

Brief at 35. He provides a litany of facts, corresponding with each Section

5328(a) factor, which supports his position that shared physical custody was

in the best interests of the Children. See generally id. at 37-51. Father adds

that the trial court erroneously ignored the recommendation of the


____________________________________________
5   Mother was similarly mistaken.

6 We note here, for the benefit of the parties and the trial court alike, that
even if Father properly challenged the legal custody award, we would still
conclude the legal award was supported by the record.


                                               - 24 -
J-A25003-21



psychological custody evaluator, Dr. Marlan, who recommended shared

physical custody. Id. at 49.

      Critically, Father misunderstands our appellate function.           When

reviewing a custody decision for an abuse of discretion, the question is not

whether the record could have supported an alternative custody award – e.g.,

one advocated by the appellant – but whether the record supports the court’s

decision. Quite often, the record will also support a contrary result. So much

of a custody award depends upon the weight given to each factor, which in

turn, depends upon the weight given to evidence and testimony.

      As we mentioned above, it is within the trial court’s purview, as the

finder of fact, to determine which factors are most salient and critical in each

particular case. M.J.M., 63 A.3d at 339. On issues of credibility and weight

of the evidence, we defer to the findings of the trial court who has had the

opportunity to observe the proceedings and demeanor of the witnesses. A.V.

v. S.T., 87 A.2d 818, 820 (Pa. Super. 2014) (citation omitted). The parties

cannot dictate the amount of weight the trial court places on evidence. Id. To

that end, the trial court was not required to accept the expert evaluator’s

recommendation. See Jacob v. Shultz-Jacob, 923 A.2d 473, 478-79 (Pa.

Super. 2007). The ultimate test is whether the trial court’s conclusions are

unreasonable as shown by the evidence of record. S.T., 192 A.3d at 1160.

      With this standard in mind, we turn to the trial court’s rationale behind

its award.   First, the trial court explained how it weighed certain Section

5328(a) factors:


                                     - 25 -
J-A25003-21


         I found that Father also limited the Children’s
         communication with their Mother, and spoke disparagingly
         about her, resulting in Factor 1 favoring Mother. Overall,
         based on my factor analysis, particularly Factors 9 and 10 –
         I found it was in the best interest of the Children that Mother
         have primary custody and that Father’s custody time be
         slightly curtailed during the school year. I also found that
         the Children were safer with Mother. While I found neither
         parent to be abusive under Factor 2, I found, as noted, that
         Father was often neglectful. Additionally, I placed a great
         deal of weight on Factor 13, the level of conflict between the
         parties, which my order should serve to reduce.

T.C.O. at 8 (capitalization adjusted) (citations to the record omitted).

      We also observe the trial court found Father’s testimony to be

problematic:

      I also must note…that I often found Father’s testimony to be
      lacking in credibility, which had a significant impact on my
      findings. At times, I found statements Father made to be simply
      untrue. At other times, I found that Father sees his actions in a
      light which is simply unrealistic. Whether he was lying to this
      court, or to himself is immaterial to me. The relevance to me was
      that his judgment, whether purposefully or not, was implemented
      in a way which was harmful to his children, especially N.M.

Id. at 7 (footnote omitted).

      The court also explained why it did not agree with Dr. Marlan’s

assessment:

         [Dr. Marlan] referred to Father’s parental style as “child-
         centered, permissive, and easy going.” “Free-range, but not
         irresponsible.” I did not agree with her assessment of
         Father’s “style” of parenting, which I found bordered on
         neglectful. While Mother, who [Dr. Marlan] referred to as
         “rule-setting,” may be hyper-vigilant to some degree, I
         determined that the Children needed more rules and
         stability than they receive with Father.

Id. at 7-8 (capitalization adjusted) (citations to the record omitted).



                                     - 26 -
J-A25003-21



      The trial court concluded that, in this high-conflict case, its job was not

to award custody to the “best” parent as a prize, but to design a custody

scheme which best serves the needs of the Children. Id. at 8.            As these

conclusions are not unreasonable as shown by the evidence, we discern no

abuse of discretion.   Father’s fifth issue is without merit.

      We turn to Father’s final issue, wherein he claims the trial court erred

by “failing to explicitly rule on the request for legal custody regarding the

religion of the children and/or restricting Father’s ability to freely exercise his

religion.”   See Father’s Brief at 54. Preliminarily, we observe that Father’s

challenge presents a question of law, and thus our standard of review is now

de novo and our scope of review in plenary. See E.C.S., 256 A.3d at 454.

      Prior to the parties’ divorce, the family observed the Jewish faith.

Indeed, the parties’ initial custody order awarded alternating custody during

certain Jewish holidays.     Recently, however, Father joined the Unitarian

Universalist Church, and he had attended services with the Children.            In

Mother’s counterclaim for custody, Mother filed for sole legal custody

regarding the Children’s religion. Mother stated: “Over [Mother’s] protest,

[Father] is introducing, involving and enrolling the Children into a new religion

which stands in stark contrast to the religion in which the parties agreed to

raise the Children during the marriage[.]” See Mother’s counterclaim for

primary physical and sole legal custody at ¶5(c). In Father’s amended petition

to modify custody, Father also requested sole legal custody regarding the

Children’s religion.


                                      - 27 -
J-A25003-21



      The court did not grant either party sole legal custody regarding the

Children’s religion. However, the court did include Paragraph 1.9(a), which

provides:

         Father must continue to cooperate with the Children’s
         participation in the Jewish Faith, as the parties agreed to
         this when married and enormous efforts have been
         expended by all.

Order of Court, 3/12/22, at ¶1.9(a).

      Before we reach the merits of Father’s sixth appellate issue, we note our

confusion as to what, precisely, Father seeks to challenge.         Contrary to

Father’s assertion, the trial court explicitly awarded shared legal custody to

make religious decisions. Of course, the court included Paragraph 1.9(a), and

Father requests this provision be stricken from the order. Id. at 57. Thus,

we construe Father’s argument to mean that Paragraph 1.9(a) restricts his

ability “to freely exercise his religion.”   Id., at 54.

        In its Rule 1925(a) opinion, the trial court explains its order does not

restrict Father’s free exercise of religion, but merely obligates him to

cooperate with the Children’s participation in Judaism – the family’s observed

religion before the parents separated. See T.C.O. at 13. The court reasoned

that nothing in its order restricts Father from taking the Children to worship

anywhere he pleases during his custody time. The trial court defended the

inclusion of Paragraph 1.9(a), opining:

         While I did not restrict Father’s right to practice whatever
         religion he pleases, I nonetheless felt it important to prevent
         him from interfering with the religious education of his
         Children to which Mother has been attending. Due to the


                                       - 28 -
J-A25003-21


         intractable nature of both parties, but particularly Father, I
         concluded that he had to be ordered to support their long
         practiced religious training in Judaism.

Id. at 14.

      Turning to our relevant precedents, we observe that parent’s right to

raise a child in accordance with certain religious beliefs has often been referred

to as a “hybrid” matter – one that exists at the intersection between the First

and Fourteenth Amendments. See Shepp v. Shepp, 906 A.2d 1165, 1172

(Pa. 2006) (citing Employment Div. Dep’t of Human Res. of Oregon v.

Smith, 494 U.S. 872, 882 (1990) (reaffirming a higher level of scrutiny for

cases involving a free exercise claim made in conjunction with our

constitutional protections, such as the right of a parent to direct the upbringing

and education of the child).    Protections afforded by First Amendment are

made applicable to the states through the Fourteenth Amendment. See, e.g.,

S.B. v. S.S., 342 A.3d 90, 104 (Pa. 2020).

      Under the Due Process Clause of the Fourteenth Amendment, a parent

has a fundamental right “to make decisions concerning the care, custody, and

control of the child.” D.P. v. G.J.P., 146 A.3d 204 (Pa. 2016); and see Troxel

v. Granville, 530 U.S. 57 (2000). Under the Free Exercise Clause of the First

Amendment, an individual has a right to religious freedom. Zummo v.

Zummo, 574 A.2d 1130, 1138 (Pa. Super. 1990); see also Wisconsin v.

Yoder, 406 U.S. 205 (1972). Read together, parents have the constitutionally

protected “right to direct the religious upbringing of their children.” Shepp,

906 A.2d at 1169 (citing Yoder 406 U.S. at 233).



                                     - 29 -
J-A25003-21



      Both the parties and the trial court rely on Zummo, supra. Although

Zummo is particularly analogous to the instant case, we note its limited value.

While a published opinion, Zummo was decided by a three-judge panel which

included one concurring vote and one dissenting vote. See also Shepp, 906

A.2d at 1178 n.6 (Justice Baer – Dissenting). Nevertheless, we find some of

its analysis persuasive, particularly that portion which relies on prior

precedent, as we explain infra.

      In Zummo, the mother was raised Jewish and actively practiced her

faith since childhood. The father was raised Roman Catholic, but he attended

service sporadically. Prior to their marriage, they agreed that any children

would be raised Jewish. During their marriage, the parties had three children

and were active members in their synagogue and Jewish community. At the

time of their separation, the oldest child was preparing for his bar mitzvah and

was required to attend preparatory classes each week, to participate in

Saturday services, and to attend Sunday school; the middle child was about

to begin her formal Jewish education at Sunday school. After separation, the

father refused to arrange for the oldest child’s religious obligations while

exercising his partial custody time. The father also sought to take the children

to the occasional Roman Catholic mass as he saw fit; at the time, the children

had never been to any service outside of the Jewish faith. Zummo, 574 A.2d

at 1141.

      The trial court prohibited the father from taking the children to any

service “contrary to the Jewish faith,” and it ordered the father to take the


                                     - 30 -
J-A25003-21



children to Sunday school during his custody time. The trial court’s principal

justification was the perceived risk of harm to the children arising from their

exposure to a new religion, i.e., that the children would become disoriented

or confused by the “contradictory” faiths. The father appealed, arguing that

the trial court infringed upon his First Amendment right to free exercise when

it prohibited him from instilling his religious beliefs in the children.

        This Court agreed. First, we also noted that the parties’ prior, informal

agreement to raise the children Jewish was irrelevant, as was the father’s

relative devoutness. Id. at 1130, 1152 (citing JIRB v. Fink, 532 A.2d 369

(Pa. 1987)).          Next, we concluded that any “harm” which might befall the

children if they were exposed to Catholicism was patently insufficient to justify

government encroachment upon a parent’s constitutional rights. Id. at 1155.7

Thus, we vacated the provision of the trial court’s order prohibiting the father

from taking his children to Catholic mass.




____________________________________________
7 When our Supreme Court later decided a similar issue in Shepp, it clarified
the “harm” that courts must consider when restricting a parent’s right to free
exercise:

             [A] court may prohibit a parent from advocating religious
             beliefs, which, if acted upon, would constitute a crime.
             However, pursuant to Yoder, it may do so only where it is
             established that advocating the prohibited conduct would
             jeopardize the physical or mental health or safety of the
             child, or have potential for significant social burdens.

Shepp, 906 A.2d at 1174 (citing Yoder, 406 U.S. at 233-34).



                                               - 31 -
J-A25003-21



      However, we did not vacate that portion of the trial court’s order

obligating the father to take the children to their Jewish religious classes every

Sunday. We stated: “Both parents have rights to inculcate religious beliefs in

their children. Accordingly, the trial court may constitutionally accommodate

the mother’s rights with a directive of the type imposed here, which essentially

carves out a time period each Sunday during which the mother had the right

to custody and control of the children.” Id. at 1157 (citing Rinehimer v.

Rinehimer, 485 A.2d 1166, 1186 (Pa. Super. 1984)).

      In Rinehimer, we upheld a similar custody order. There, the mother

practiced Roman Catholicism and the father practiced Lutheranism. The trial

court issued an order awarding the father partial custody every Wednesday

and every Friday to Saturday.          The father argued that this custody

arrangement effectively prohibited him exposing the children to his faith,

because he would hardly ever have custody during Sunday church service.

Rinehimer, 485 A.2d at 1167-1168. In affirming the trial court’s custody

order, we explained:

         The [trial] court scrupulously avoided any comment which
         would result in one parent's religious beliefs being favored
         over the other. The court placed no prohibition upon either
         parent against taking the children to services of his or her
         faith, discussing religious beliefs, or in any other way
         exposing the boys to their respective faiths. Granted, [the
         father] is effectively prevented from taking his sons to
         Sunday morning services most of the year. But appellant
         himself stated that he agreed the boys should be raised [in
         the mother’s Catholic faith] until they were older. We find
         that the partial custody schedule for the father was not
         designed to frustrate his religious viewpoint, but was



                                     - 32 -
J-A25003-21


         designed solely in the best interests of the boys in
         establishing a stable schedule of partial custody.

Id. at 1168-69.

      Returning to the instant case, Father argues that Paragraph 1.9(a)

should be stricken, because Mother was awarded holiday custody time while

he was not. But if Father cites his lack of holiday custody time as a reason

why he should not have to be burdened by the Paragraph 1.9(a) cooperation

mandate, we find such an argument to be inapposite to the issue at hand.

And as we noted in Rinehimer, a physical custody order might have the effect

of preventing a parent from worshiping with their child, but the order will be

upheld where there is no prohibition against their religious upbringing. See

Rinehimer, 485 A.2d at 1168-69.

      Ultimately, we read the Paragraph 1.9(a) of the custody order –

obligating Father to “cooperate with the Children’s participation” in Judaism –

to be akin to that lawful portion of the Zummo order directing the father to

take the child to bar mitzvah classes. Although the trial court ordered Father

to cooperate, the court did not prohibit Father from imparting his religious

beliefs in the Children, nor did the court prohibit Father from taking the

Children to his religious service during his custody time.             See also

Rinehimer.     Moreover, the trial court explained that its rationale behind

Paragraph 1.9(a) had little to do with religion, and more to do with Father’s

penchant for interfering with Mother’s exercise of custody. See T.C.O. at 14.

Because we conclude the trial court did not restrict Father’s ability to inculcate

the Children with his religious beliefs, we do not reach the question of whether


                                     - 33 -
J-A25003-21



the restriction was constitutional. See Shepp, 906 A.2d at 1174 (citing

Yoder, 406 U.S. at 233-34). Our analysis may end here.

      Still, we would be remiss not to address Father’s holiday argument in

more detail, as the same was of particular focus in his Brief and Reply Brief.

To the extent Father seeks to raise a separate claim – i.e., that the trial court

erred when it denied his request for holiday custody but awarded Mother the

same – we conclude this issue is waived for the following reasons.

      Pennsylvania Rule of Appellate Procedure 2116(a) provides that “[t]he

statement of the questions involved must state concisely the issues to be

resolved, expressed in the terms and circumstances of the case but without

unnecessary detail.” Pa.R.A.P. 2116(a).        “No question will be considered

unless it is stated in the statement of questions involved or is fairly suggested

thereby.” Id. Although the formally stated question will be deemed to include

every subsidiary question fairly comprised therein, we have said that this

Court cannot conduct a meaningful review if it must guess what issues an

appellant is appealing. C.H.L. v. W.D.L., 214 A.3d 1272, 1278 (Pa. Super.

2019) (citing Pa.R.A.P. 2116(a)).

      The specific claim Father presents in this appeal is whether the trial

court failed “to explicitly rule on the request for legal custody regarding the

religion of the children and/or restricting Father’s ability to freely exercise his

religion in violation of the First Amendment of the United States.”           See

Father’s Brief at 22. Father’s ultimate request is that Paragraph 1.9(a) be




                                      - 34 -
J-A25003-21



stricken from the order and that shared legal custody regarding religion be

granted to the parties. See id. at 56.

         First, we do not construe the denial of Father’s holiday custody to be a

subsidiary issue of whether the trial court failed to explicitly rule on legal

custody. Section 5322 defines “legal custody” as “the right to make major

decisions on behalf of the child, including, but not limited to, medical,

religious, and educational decisions.”          23 Pa.C.S.A. § 5322 (emphasis

added). Here, the court clearly awarded both parents shared legal custody to

make religious decisions on behalf of the Children. Father’s request for holiday

time was a request for “physical custody” – that is, “[t]he actual physical

possession and control of a child.” Id. The question of physical custody is not

“fairly suggested” by the question of legal custody. See Pa.R.A.P. 2116(a).

         Second, we do not find the question of whether Father is entitled to his

own holiday time to be a subsidiary question of whether the court may

properly mandate Father’s cooperation in Children’s participation in Mother’s

faith.    Evidently, the trial court did not even think to address the holiday

physical custody issue in its Rule 1925(a) opinion. There is no nexus between

the court’s mandate that one parent cooperate in a child’s participation in a

religious practice and the court’s denial of a request for holiday custody time.

         Perhaps there is nexus between a First Amendment infringement claim

and an award of holiday physical custody, but we decline to proclaim one

based on Father’s ambiguous suggestion. In other words, we will not guess

or speculate that this is what Father meant to argue. See C.H.L., supra. “It


                                       - 35 -
J-A25003-21



is not the duty of this Court to act as appellant’s counsel, and we decline to

do so.” C.H.L.., 214 A.3d at 1277. Moreover, “[i]t is not the prerogative of

an intermediate appellate court to enunciate new precepts of law or to expand

legal doctrines. Such is a province reserved to the Supreme Court.” Matter

of M.P., 204 A.3d 976, 986 (Pa. Super. 2019) (citation omitted).

      To be clear, we acknowledge Father’s argument concerning holiday time

is tied to Zummo and not spun from whole cloth. The Zummo Court posited,

in dicta, that a custody order which awards a Christian parent custody during

Christian holidays, but does not award the Jewish parent custody during

Jewish holidays might “constitute an impermissible restriction on religious and

parental rights, and a violation of the Establishment Clause, albeit an indirect

one.” Zummo, 574 A.2d at 1157-58. But the Zummo holding has limited

precedential value (as we mentioned above), its dicta even less.          Thus,

contrary to Father’s characterization in his Brief, this Court has not forbidden

a trial court from granting one parent’s request for religious holidays without

acknowledging the other’s. See Father’s Brief at 56.

      Absent further guidance from our Supreme Court, we are not entirely

convinced the “hybrid” constitutional analysis is necessary in every custody

dispute between parents.    It certainly can be, as demonstrated in Shepp,

supra. But there, the constitution was implicated because the trial court (i.e.,

the government) regulated the content of the parent’s speech, when it

prohibited the father from speaking to the child about polygamy and Mormon




                                     - 36 -
J-A25003-21



fundamentalism. See Shepp, 906 A.2d at 1174.8 Put another way, the law

is not so developed on these matters, making it is obvious to us that the

holiday custody claim is “fairly suggested” by the explicit issue Father raised

in his Brief. Thus, insofar as Father meant to raise a separate claim regarding

his denied request for holiday time, we conclude Father circumvented

Pa.R.A.P. 2116(a) and that the issue is waived.

        To conclude: the trial court did not based its Section 5328(a)

determinations on gender preferences; the trial court erred when it took

judicial notice of the symptoms and treatment of ADHD, but the error was

harmless; the trial court did not have to make a threshold determination

before awarding sole legal shared custody, because the current iteration of

the Child Custody Act has superseded the decisions in Yates and Wiseman;

the trial court did not abuse its discretion as to its physical custody award, as

its conclusions were not unreasonable in light of the record; the trial court did




____________________________________________
8 But see id. at 1174-75 (Justice Eakin – Concurring) (“With parents in conflict
concerning how [the] daughter should be raised in this regard and with each
having an equivalent fundamental right to direct [the] daughter’s upbringing,
I would conclude the fundamental rights of one parent are not superior to the
fundamental rights of the other. For analytical purposes, they “cross-out” one
another, leaving us with an analysis based on the best interests of the child –
the hallmark of every custody matter – without applying strict scrutiny.
Applying strict scrutiny to the trial court’s order based upon [the] father’s First
Amendment rights gives him a tremendous advantage in the custody dispute
over whether [the] daughter should be taught about plural marriage, since
the strict scrutiny test is rarely met.”).




                                               - 37 -
J-A25003-21



not infringe on his First Amendment right to free exercise when it ordered

Father to cooperate with the Children’s participation in Judaism.9

        Order affirmed. Application for further costs denied. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 2/24/2022




____________________________________________
9 Mother has filed an application for further costs in which she takes issue with
Father’s “willful failure” to include certain documents in his reproduced record,
thereby forcing her to incur the costs of preparing and filing supplemental
reproduced records. In his answer, Father denies Mother’s claim. This Court
had requested and reviewed the certified record in this appeal. Mother’s
application for further costs is denied.



                                               - 38 -